Citation Nr: 1025356	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-13 991A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for a left wrist disorder

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a cardiovascular 
disorder, claimed as a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from 
June 1999 to August 2003.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2007, during the pendency of this appeal, the Veteran 
submitted his service treatment records (STRs) and waived his 
right to have the RO initially consider them.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2009).

The Board is remanding the claim for service connection for a 
cardiovascular disorder to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  Whereas the Board is going ahead and deciding the 
remaining claims for bilateral hearing loss, a bilateral wrist 
disorder, and a left shoulder disorder.


FINDINGS OF FACT

1.  According to the results of a VA audiological evaluation, the 
Veteran does not have sufficient hearing loss in either ear to be 
considered a disability by VA standards.

2.  Although the Veteran has reported experiencing pain in his 
right wrist, left wrist, and left shoulder, a June 2004 VA 
physical and radiological examination found no objective evidence 
of any underlying disability affecting his right wrist, left 
wrist or left shoulder.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Right wrist, left wrist, and left shoulder disabilities also 
were not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2004 
and March 2006.  These letters informed him of the evidence 
required to substantiate his claims for service connection and of 
his and VA's respective responsibilities in obtaining supporting 
evidence.  The more recent March 2006 letter also complied with 
Dingess by apprising him of the downstream disability rating and 
effective date elements of his claims, and there has been no 
reason to readjudicate his claims since providing that additional 
Dingess notice, such as in a SSOC, because the only additional 
evidence submitted since 


that additional notice that might warrant readjudicating his 
claims is his STRs, which, as mentioned, he waived his right to 
have the RO initially consider.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).  So the Board will consider these additional records in 
the first instance.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained his VA treatment records and, 
although the RO informed him in the January 2005 rating decision 
and March 2006 SOC that his STRs were still outstanding, he has 
since submitted them in April 2007 and waived his right to have 
the RO initially consider them.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).  So all necessary records have been obtained since there 
is no indication of any additional records, such as private 
treatment records, which are not on file for consideration.

The Board also finds that a VA examination is not needed to 
determine whether the Veteran has bilateral hearing loss, right 
wrist, left wrist, or left shoulder disabilities attributable to 
his military service, as the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  
Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is:  (1) competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Here, though, none of the Veteran's STRs or post-service VA 
treatment records makes any reference to bilateral hearing loss, 
right wrist, left wrist, or left shoulder disabilities, such as 
in the way of a pertinent diagnosis.  A July 2004 VA audiogram 
did not show hearing loss sufficient to establish a disability 
for VA compensation purposes (see 38 C.F.R. § 3.385) and a June 
2004 VA physical examination and 
X-rays did not detect any objective indications of right wrist, 
left wrist, or left shoulder disabilities to account for the 
Veteran's subjective complaints of pain.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted).  There is only his 
unsubstantiated lay allegation that he has these conditions as a 
result of his military service, which, alone, are insufficient to 
require VA to schedule him for an examination for a medical nexus 
opinion.  See Waters v. Shinseki, No. 2009-7071 (April 6, 2010).  
Simply put, none of the prongs of the McLendon test have been 
met.  Accordingly, the Board finds that no further development of 
the claims is needed to meet the requirements of the VCAA or 
Court.

II.  Service Connection for Bilateral Hearing Loss

The Veteran claims that he has bilateral hearing loss as a result 
of repeated exposure to excessively loud noise while in the 
military (i.e., acoustic trauma).  For the reasons and bases 
discussed below, however, the Board finds that he does not have 
sufficient hearing loss to establish a disability for VA 
compensation purposes.  So there is no disability to causally 
relate to his military service.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  In addition, certain chronic diseases, 
including organic disease of the nervous system such as 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree (of at 
least 10-percent disabling) within one year after service.  
This presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2009).



In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the first requirement of current disability, 
before service connection may be granted for hearing loss it must 
be of a particular level of severity.  For the purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated 
the threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss.  Id., citing Current Medical Diagnosis & Treatment, Stephen 
A. Schroeder, et. al. eds., at 110-11 (1988).

It is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during service, 
although a hearing loss disability by these standards must be 
currently present, and service connection is possible if the 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., sufficient hearing loss to the meet the threshold 
minimum requirements of § 3.385), and a medically sound basis 
upon which to attribute the post-service findings to the injury 
in service, as opposed to intercurrent causes.  Hensley, 
5 Vet. App. at 159.

In this case, a July 2004 VA audiological evaluation report shows 
the Veteran has mild hearing loss at the 2000 Hertz level in his 
left ear, but that he does not have sufficient hearing loss in 
either ear considering all of the relevant frequencies to be 
considered an actual disability by VA standards.  That is to say, 
he does not have sufficient hearing loss in either ear to satisfy 
the threshold minimum requirements of 38 C.F.R. § 3.385.  
Audiometric testing of his right ear revealed 15-decibel losses 
at the 1000 Hz, 2000 Hz, and 3000 Hz levels, and a 5-decibel loss 
at the 4000 Hz level.  Audiometric testing of his left ear 
revealed a 10-decibel loss at the 1000 Hz level, a 35-decibel 
loss at the 2000 Hz level, a 15-decibel loss at the 3000 Hz 
level, and a 10-decibel loss at the 4000 Hz level.  Speech 
discrimination was 100 percent for each ear.  Thus, these 
findings do not reflect a hearing loss disability according to VA 
standards.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the date 
of application, not for past disability); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

That July 2004 audiogram shows a decline in hearing acuity in 
comparison to the Veteran's January 1999 military entrance 
examination, but again, not to the extent required by 38 C.F.R. 
§ 3.385 to be considered an actual disability.  And at no time 
since filing his claim for hearing loss has the Veteran met the 
requirements of this regulation.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (clarifying that the requirement of 
current disability is satisfied when the claimant has the 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of the claim and that a claimant may 
be granted service connection even though the disability resolves 
prior to VA's adjudication of the claim).  So there is no current 
hearing loss disability to causally relate to his military 
service, even assuming he experienced the type of noise exposure 
during his service that he is alleging.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
And as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this 
claim is denied.

III.  Service Connection for Bilateral Wrist and Left Shoulder 
Disabilities

The Veteran is also claiming that he has right wrist, left wrist, 
and left shoulder disabilities as a result of his military 
service.  But for the reasons and bases discussed below, the 
Board finds that he has not satisfied his threshold evidentiary 
burden of showing he has any underlying disability(ies) to 
account for his subjective complaints of pain.  So there again is 
no actual disability to causally relate to his military service.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  For a showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

In addition, certain chronic diseases such as arthritis will be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within one 
year after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).



In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's STRs do not include any mention of relevant 
complaints, treatment or diagnoses referable to his wrists or 
left shoulder, so this is probative evidence against these 
claims.  See Struck v. Brown, 9 Vet. App. 145 (1996).  However, 
he has reported injuring his wrists and left shoulder in service.  
And in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court addressed lay evidence as potentially 
competent to support the presence of disability, including during 
service, even where not corroborated by contemporaneous medical 
evidence.  But the Federal Circuit went on to explain in Buchanan 
that the Board also retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Moreover, to ultimately have probative 
value, lay evidence of this type must be both competent and 
credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).

Here, irrespective of what did or did not occur during service, 
there is no competent and credible evidence of a post-service 
wrist or shoulder diagnosis.  A June 2004 VA treatment record 
shows the Veteran complained of right wrist, left wrist, and left 
shoulder pain.  The examiner referred the Veteran for X-rays, but 
they showed no abnormality of his right wrist, left wrist, or 
left shoulder.  So the medical evidence dated since service, 
including since filing these claims, only shows 
post-service complaints of pain.  It is important for him to 
understand that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Thus, in absence of competent medical evidence showing a 
clinical diagnosis involving his right wrist, left wrist, or left 
shoulder, his claims must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).

The claimed conditions at issue are not the type that are readily 
capable of lay diagnosis, such as a broken arm, separated 
shoulder, varicose veins, etc., much less the kind of conditions 
that may be etiologically linked to the Veteran's military 
service by mere lay opinion.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2).

Determining the credibility of evidence is a function for the 
Board.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give 
the evidence).  The evidence against the Veteran's claims for 
service connection outweighs the evidence supporting these 
claims.  Even were the Board to assume for the sake of argument 
that he sustained the type of injury alleged during service, 
though not documented in his STRs, there still is no competent 
and credible evidence of current disabilities involving his 
wrists or left shoulder to relate back to that assumed injury in 
service.  The June 2004 physical and radiological examinations 
did not detect any underlying disabilities to account for his 
subjective complaints of pain, so there is only his 
unsubstantiated lay allegation.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991).  And the Board finds that June 2004 
examination more probative because it included objective measures 
and tests for explanation of why he may have been experiencing 
pain in these areas, and these objective measures and tests - 
including X-rays, were negative.  See Macarubbo v. Gober, 10 Vet. 
App. 388 (1997) (holding that the credibility of lay evidence can 
be affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with other 
evidence of record, facial implausibility, bad character, 
interest, bias, self-interest, malingering, desire for monetary 
gain, and witness demeanor).

Hence, as the preponderance of the evidence is against his 
claims, the doctrine of reasonable doubt is not for application. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of these 
claims is denied.


ORDER

The claim for service connection for bilateral hearing loss is 
denied.

The claim for service connection for a right wrist disorder is 
denied.

The claim for service connection for a left wrist disorder is 
denied.

The claim for service connection for a left shoulder disorder is 
denied.


REMAND

The Veteran also is requesting service connection for a 
cardiovascular disorder.  This remaining claim, however, requires 
further development - including a medical nexus opinion.

The Veteran's STRs show an ensendo/decrescendo murmur over the 
aorta and radiating to the axilla.  The June 2004 VA treatment 
record found no murmur but referred the Veteran for a chest X-ray 
and an electrocardiogram (EKG).  The chest X-ray indicated 
atherosclerotic changes in the aorta.  The EKG findings are not 
in the claims file, however, and the Veteran alleges they 
revealed sinus bradycardia.  

So this case must be referred to a VA compensation examiner to 
have him/her review the relevant evidence and determine the 
etiology of the Veteran's cardiovascular disorder - including 
especially in terms of whether any current disability dates back 
to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination for a medical nexus 
opinion concerning the etiology of his 
cardiovascular disability.  

In particular, the examiner should opine on 
the likelihood (very likely, as likely as 
not, or unlikely) the Veteran's 
cardiovascular disability (1) initially 
manifested during his military service from 
June 1999 to August 2003; or 
(2) if atherosclerosis, alternatively 
manifested within the one-year presumptive 
period following service, i.e., prior to 
August 2004.  

The examiner should specifically state 
whether any currently diagnosed 
cardiovascular disability is related to the 
Veteran's military service, including to any 
treatment/complaints/diagnoses in service 
such as the ensendo/decrescendo murmur over 
the aorta and radiating to the axilla.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure to 
report for this medical examination, without 
good cause, may have adverse consequences on 
this pending claim.

2.  Then readjudicate the claim for a 
cardiovascular disability in light of the 
additional evidence.  If this claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a SSOC and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


